Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00570-CR

                             Tommy Shawn RIECK,
                                  Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 227th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR5851W
                 Honorable Philip A. Kazen Jr., Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED October 9, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice